PD-1389-15
         FILED IN                                                           COURT OF CRIMINAL APPEALS
COURT OF CRIMINAL APPEALS                                                                  AUSTIN, TEXAS
                                                                         Transmitted 11/20/2015 12:21:26 PM

     November 20, 2015                                                      Accepted 11/20/2015 1:32:40 PM
                                                                                            ABEL ACOSTA
                                                                                                    CLERK
   ABELACOSTA, CLERK                    NO. PD-1389-15



                 IN THE COURT OF CRIMINAL APPEALS OF TEXAS                          $1*^ ^°°_j_ ,
                         TIMOTHY JAMES LINDBERG, Appellant,
                                                 v.

                                 STATE OF TEXAS, Appellee


          APPELLANT'S MOTION FOR LEAVE TO EXCEED WORD LIMIT



         TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:

                NOW COMES Appellant, Timothy James Lindberg, by and through

         his attorney of record Brian W. Salvant, and files this Motion for Leave to

         Exceed the Word Limit for a petition for discretionary review under Tex. R.

         App. Proc. 9.4(i)(2)(D), and in support thereof would respectfully show the

         following:

                                                  I.


                Under Tex. R. App. Proc. 9.4(i)(2)(D), a petition for discretionary

          review to this Court must not exceed 4,500 words if computer-generated.

                                                  II.


                Appellant's Petition for Discretionary Review, filed this day with this

          Motion, is 9,317 words in length, excluding the contents that are not to be

          included in calculating the length of a document pursuant to Tex. R. App.

          Appellant's Motion for Leave to Exceed Word Limit
Proc. 9.4(i)(l). Said Petition presents six questions/grounds for review.

                                      III.


      Appellant's counsel believes his Petition for Discretionary Review is

not unnecessarily lengthy and articulates the questions/grounds presented for

review and the arguments in support thereof in a concise but thorough

fashion. Reducing the length of the Petition to conform with the word limit

set by Tex. R. App. Proc. 9.4(i)(2)(D) would severely undermine

Appellant's arguments and prevent him from completely developing his case

to this Court for review.

      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully

requests that this Court grant him leave to exceed the word limit for his

petition for discretionary review and therefore prays that this Court grant this

Motion and allow him to file his Petition for Discretionary Review as is.

                                              Respectfully submitted,


                                              /s/ Brian Salvant
                                              Brian Salvant
                                               SBN 24008387
                                               610E.WeatherfordSt.
                                               Fort Worth, Texas 76102
                                               (817)334-7997
                                               (817) 334-7998 (fax)
                                               briani@.saivantiawiirai.eor




Appellant's Motion for Leaveto Exceed Word Limit
          CERTIFICATE OF CONFERENCE AND SERVICE


      The undersigned, Brian Salvant, certifies that he has been advised on

this day that the Tarrant County District Attorney's Office does not oppose

the granting of this motion and that a true copy of this document has been

mailed this day to the appellate division of the Tarrant County District

Attorney's Office located at 401 West Belknap Fort Worth Texas 76196 this

20th day of November, 2015.



                                               /s/ Brian Salvant
                                               Brian Salvant




Appellant's Motion for Leave to Exceed Word Limit